DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office Action is in response to Amendments filed on December 15, 2020.
Claims 1, 3-4, 13, 15-16, and 20 are currently amended.
Claims 11 and 17 are currently canceled.
Claims 1-10, 12-16, and 18-20 are presently pending and are presented for examination.

Response to Remarks/Amendments
Applicant’s arguments in the Response and Amendments filed on December 15, 2020 have been fully considered.
Foreign Priority.
Examiner notes that no certified copies of the priority documents have been received.
Claim Objection.
The objection of Claim 4 is withdrawn in view of Applicant’s amendments correcting it to read, “wherein the state signal is indicative of an operating state of the loading apparatus.”  
Claim Rejections - 35 USC § 112.
The outstanding claim rejections of Claims 10 and 15 are withdrawn in view of Applicant’s amendments correcting the antecedent basis issues for both claims. 
Claim Rejections - 35 USC § 102.

However, after the search was updated, the Examiner found a new reference that teaches some of the limitations that had previously been indicated as allowable, as explained in the new 35 USC 103 rejections below.
Claim Rejections - 35 USC § 103.
The outstanding 35 USC 103 rejection of claim 2 is withdrawn in view of Applicant’s amendments to claim 1, from which claim 2 depends, to include previously indicated allowable subject matter.  
However, a new reference was found that teaches the newly added limitation to independent claim 1.  Therefore, a new 35 USC 103 rejection for claim 2 is outlined below as a result of the newly found reference used to reject independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara, Publication US 2014/0371915, in view of Hoshino et al., Publication US 2015/0225927 (hereinafter referred to as “Ishihara” and “Hoshino”, respectively.)

As per claim 1, Ishihara discloses a method for controlling engine speed of a drive engine of a utility vehicle having a drivable loading apparatus, comprising:
detecting or predicting a driving movement of the loading apparatus [see at least Ishihara para 36 "The hydraulic drive control system shown in Fig. 1 controls the driving of each hydraulic actuator 5 by first supplying the hydraulic oil discharged by the hydraulic pump to the valve device 4 (including a plurality of control valves) and then supplying the hydraulic oil to each hydraulic actuator 5 after having the valve device 4 properly change the flow rate, direction and/or pressure of the hydraulic oil.  Each control valve in the valve device 4 is controlled by hydraulic oil which has been discharged from the pilot pump 32...The operation amount of each operating lever 16 can be measured by detecting the pressure of the hydraulic oil outputted from the pilot pump 32 to the valve device 4 (control valve) by use of pressure detection means such as pressure sensors 18a and 18b (see Fig. 1)""; para 37 ""...The pump information detection means 21 includes a pressure sensor 22 (pressure detection means) for measuring the pressure of the hydraulic oil discharged from the hydraulic pump 3, a flow rate sensor (flow rate detection means) for measuring the flow rate of the hydraulic oil, and an angle sensor (angle detection means) for measuring the tilting angle of the hydraulic pump 3. The pressure sensor 22, the flow rate sensor and the angle sensor output the detected values (sensor values) to the controller 8."];
requesting an increase of engine speed if the movement of the loading apparatus is predicted or detected [see at least Ishihara para 43 "The controller 8 shown in Fig. 3 calculates command values for the engine 1…The controller 8 includes a pump demanded flow rate calculation unit 21…an engine demanded power calculation unit 26…a rotational speed calculation unit 33..."; para 46 "...the controller 
However, Ishihara fails to disclose increasing the engine speed by a predetermined increase rate to an elevated engine speed.  However, Hoshino teaches this limitation [see at least Hoshino para 31 "...when the operating point of the engine is to be moved by changing the rotational speed and torque of the engine, since not only the target rotational speed and target torque of the engine are set so as to change the rotational speed and torque of the engine along the predetermined route, but also the respective rates of change of the target engine speed and torque are limited, these characteristics prevent the operating point from moving too fast..."]
As a result, Ishihara teaches a method for controlling engine speed of a drive engine of a utility vehicle having a drivable loading apparatus, comprising: detecting or predicting a driving movement of the loading apparatus; requesting an increase of engine speed if the movement of the loading apparatus is predicted or detected and Hoshino teaches increasing the engine speed by a predetermined increase rate to an elevated engine speed.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in Ishihara to use increasing the engine speed by a predetermined increase rate to an elevated engine speed as disclosed in Hoshino because of the benefit of effective and efficient operation of the hydraulic work machine [see at least Hoshino para 5.]

As per claim 4, Ishihara discloses the method, wherein the driving movement of the loading apparatus is predicted or detected depending on a detected state signal, wherein the state signal is indicative an operating state of the loading apparatus [see at least Ishihara para 36 "...The operation 

As per claim 5, Ishihara discloses the method, further comprising:
hydraulically driving the loading apparatus [see at least Ishihara para 36 "The hydraulic drive control system shown in Fig. 1 controls the driving of each hydraulic actuator 5 by first supplying the hydraulic oil discharged by the hydraulic pump to the valve device 4 (including a plurality of control valves) and then supplying the hydraulic oil to each hydraulic actuator 5 after having the valve device 4 properly change the flow rate, direction and/or pressure of the hydraulic oil.  Each control valve in the valve device 4 is controlled by hydraulic oil which has been discharged from the pilot pump 32..."];
determining a target hydraulic flow of a hydraulic drive pump of the utility vehicle depending on the predicted or detected driving movement of the loading apparatus [see at least Ishihara para 47 "The pump demanded flow rate calculation unit 21 is a part for executing a process of calculating the flow rate of the hydraulic pump necessary for securing the operations of the hydraulic actuators intended by the operator (demanded flow rate)."]; and
requesting the increase of engine speed based on the determined target hydraulic flow [see at least Ishihara Fig. 3; para 43 "The controller 8 shown in Fig. 3 calculates command values for the engine 1…The controller 8 includes a pump demanded flow rate calculation unit 21…an engine demanded power calculation unit 26…a rotational speed calculation unit 33..."; para 46 "...the controller 8 ... calculates an appropriate target value of the rotational speed according to the torque (power), the 

As per claim 6, Ishihara discloses the method, wherein the determining step comprises determining the target hydraulic flow based on a detected valve control signal for at least one hydraulic valve of the loading apparatus [see at least Ishihara para 36 "The hydraulic drive control system shown in Fig. 1 controls the driving of each hydraulic actuator 5 by first supplying the hydraulic oil discharged by the hydraulic pump to the valve device 4 (including a plurality of control valves) and then supplying the hydraulic oil to each hydraulic actuator 5 after having the valve device 4 properly change the flow rate, direction and/or pressure of the hydraulic oil.  Each control valve in the valve device 4 is controlled by hydraulic oil which has been discharged from the pilot pump 32...The operation amount of each operating lever 16 can be measured by detecting the pressure of the hydraulic oil outputted from the pilot pump 32 to the valve device 4 (control valve) by use of pressure detection means such as pressure sensors 18a and 18b (see Fig. 1)""; para 37 ""...The pump information detection means 21 includes a pressure sensor 22 (pressure detection means) for measuring the pressure of the hydraulic oil discharged from the hydraulic pump 3, a flow rate sensor (flow rate detection means) for measuring the flow rate of the hydraulic oil, and an angle sensor (angle detection means) for measuring the tilting angle of the hydraulic pump 3. The pressure sensor 22, the flow rate sensor and the angle sensor output the detected values (sensor values) to the controller 8."]

As per claim 7, Ishihara discloses the method, wherein the determining step comprises determining the target hydraulic flow based on at least one of a requested drive movement of the loading apparatus, a drive characteristic of the loading apparatus, and a requested target position of the loading apparatus [see at least Ishihara para 43 "…The controller 8 includes a pump demanded flow rate calculation unit 21…"; para 47 "The pump demanded flow rate calculation unit 21 is a part for executing a process of calculating the flow rate of the hydraulic pump necessary for securing the operations for the hydraulic actuators intended by the operator (demanded flow rate).”]

As per claim 8, Ishihara discloses the method, wherein the determining step comprises determining the target hydraulic flow based on at least one hydraulic unit of the utility vehicle [see at least Ishihara para 43 "…The controller 8 includes a pump demanded flow rate calculation unit 21…"; para 47 "The pump demanded flow rate calculation unit 21 is a part for executing a process of calculating the flow rate of the hydraulic pump necessary for securing the operations for the hydraulic actuators intended by the operator (demanded flow rate).”]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara, in view of Hoshino, and further in view of Koide et al., Publication US 2015/0275799 (hereinafter referred to as “Koide”).

As per claim 2, the combination of Ishihara and Hoshino fails to disclose the method, further comprising controlling the engine speed at an idling speed when the utility vehicle is stationary.  However, Koide teaches this limitation [see at least Koide para 22 "...the engine 19 of the forklift truck 10 that is used for loading operation near a rack or the like is required to operate with stability during the loading operation with the forklift truck 10 being in a stop state. Therefore, in the forklift truck 10 according to the present embodiment, the idling speed (or the engine speed R1) is set relatively high for the purpose of suppression of the vibration and the stabilized operation of the engine 19 of the forklift truck 10."]
further comprising controlling the engine speed at an idling speed when the utility vehicle is stationary.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in the combination of Ishihara and Hoshino, as applied to claim 1 above, to use further comprising controlling the engine speed at an idling speed when the utility vehicle is stationary as disclosed in Koide because of the benefit of suppressing vibration and stabilizing operation of the engine [see at least Koide para 22].

Claims 9, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara, in view of Hoshino, and further in view of Kobelco Construction Machinery, JP 2009-281149 (hereinafter referred to as “Kobelco”.)

As per claim 9, the combination of Ishihara and Hoshino fails to disclose wherein the requesting step comprises requesting the increase of the engine speed for a request period that is determined based on the target hydraulic flow.  However, Kobelco teaches this limitation [see at least Kobelco para 9 "…An engine control device that controls the engine rotation speed, that is, a rotation speed setting means that sets a target rotation speed of the engine based on the hydraulic oil flow rate required for the actuator."; para 17 "…in order to set the target rotation speed at the time of sudden load, it is assumed that the rotation speed setting means will be required after a specific time has elapsed from the present time when it is determined that the rotation speed is during the sudden load work period."]
As a result, the combination of Ishihara and Hoshino teaches the method, as applied to claim 5 above, and Kobelco teaches wherein the requesting step comprises requesting the increase of the engine speed for a request period that is determined based on the target hydraulic flow.
wherein the requesting step comprises requesting the increase of the engine speed for a request period that is determined based on the target hydraulic flow
as disclosed in Kobelco because of the benefit of improving responsiveness of the engine [see at least Kobelco para 8].

As per claim 10, the combination of Ishihara and Hoshino fails to disclose wherein the elevated engine speed is less than or equal to a predetermined limit speed.
However, Kobelco teaches this limitation [see at least Kobelco para 9 "…An engine control device that controls the engine rotation speed, that is, a rotation speed setting means that sets a target rotation speed of the engine based on the hydraulic oil flow rate required for the actuator."]
As a result, the combination of Ishihara and Hoshino teaches the method, as applied to claim 1 above, and Kobelco teaches wherein the elevated engine speed is less than or equal to a predetermined limit speed.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in the combination of Ishihara and Hoshino, as applied to claim 1 above, to use wherein the elevated engine speed is less than or equal to a predetermined limit speed as disclosed in Kobelco because of the benefit of improving responsiveness of the engine [see at least Kobelco para 8].

As per claim 13, the combination of Ishihara and Hoshino fails to disclose further comprising maintaining the elevated engine speed for a holding period.  However, Kobelco teaches this limitation [see at least Kobelco para 17 "…a means for specifying an ideal rotation speed that will increase to the 
As a result, the combination of Ishihara and Hoshino teaches the method, as applied to claim 1 above, and Kobelco teaches further comprising maintaining the elevated engine speed for a holding period.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in the combination of Ishihara and Hoshino, as applied to claim 1 above, to use further comprising maintaining the elevated engine speed for a holding period as disclosed in Kobelco because of the benefit of improving responsiveness of the engine [see at least Kobelco para 8].

As per claim 14, Kobelco further teaches wherein the maintaining step comprises maintaining the elevated engine speed after expiration of a predetermined holding period if the requested engine speed is at least as high as the elevated engine speed at the point when the holding period expires [see at least Kobelco para 17 "…a means for specifying an ideal rotation speed that will increase to the assumed rotation speed when the specific time elapses according to the allowable increase rate…"; para 18 "…assuming that the engine speed is increased to the assumed speed expected to be required during the heavy load period, the rate of increase in this speed is permissible during the heavy load period.  Since it is possible to set the rotation speed equal to or higher than the ideal rotation speed specified so as to be the allowable increase rate to be the target rotation speed at the time of sudden load..."]
wherein the maintaining step comprises maintaining the elevated engine speed after expiration of a predetermined holding period if the requested engine speed is at least as high as the elevated engine speed at the point when the holding period expires.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in the combination of Ishihara, Hoshino, and Kobelco, as applied to claim 13 above, to use wherein the maintaining step comprises maintaining the elevated engine speed after expiration of a predetermined holding period if the requested engine speed is at least as high as the elevated engine speed at the point when the holding period expires as disclosed in Kobelco because of the benefit of improving responsiveness of the engine [see at least Kobelco para 8].

Claims 15, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara, in view of Kobelco.

As per claim 15, Ishihara discloses a method for controlling engine speed of a drive engine of a utility vehicle having a drivable loading apparatus, comprising:
providing the vehicle with a drivable loading apparatus and a hydraulic drive pump [see at least Ishihara para 2 "Conventional construction machinery (hydraulic excavator, wheel loader, etc.) comprising a hydraulic system for driving hydraulic actuators is generally equipped with a large engine selected in anticipation of maximum-load operations so that the construction machinery can deal with all types of operations from light-load operations to heavy-load operations."; para 13 "To achieve the above object, the present invention provides a control device for construction machinery equipped with an engine and a variable displacement hydraulic pump driven by the engine..."];
hydraulically driving the loading apparatus [see at least Ishihara para 36 "The hydraulic drive control system shown in Fig. 1 controls the driving of each hydraulic actuator 5 by first supplying the hydraulic oil discharged by the hydraulic pump to the valve device 4 (including a plurality of control valves) and then supplying the hydraulic oil to each hydraulic actuator 5 after having the valve device 4 properly change the flow rate, direction and/or pressure of the hydraulic oil.  Each control valve in the valve device 4 is controlled by hydraulic oil which has been discharged from the pilot pump 32..."];
detecting a driving movement of the loading apparatus [see at least Ishihara para 36 "...The operation amount of each operating lever 16 can be measured by detecting the pressure of the hydraulic oil outputted from the pilot pump 32 to the valve device 4 (control valve) by use of pressure detection means such as pressure sensors 18a and 18b (see Fig. 1)""; para 37 ""...The pump information detection means 21 includes a pressure sensor 22 (pressure detection means) for measuring the pressure of the hydraulic oil discharged from the hydraulic pump 3, a flow rate sensor (flow rate detection means) for measuring the flow rate of the hydraulic oil, and an angle sensor (angle detection means) for measuring the tilting angle of the hydraulic pump 3. The pressure sensor 22, the flow rate sensor and the angle sensor output the detected values (sensor values) to the controller 8."];
determining a target hydraulic flow of the hydraulic drive pump of the utility vehicle based on a predicted or detected driving movement of the loading apparatus [see at least Ishihara para 47 "The pump demanded flow rate calculation unit 21 is a part for executing a process of calculating the flow rate of the hydraulic pump necessary for securing the operations of the hydraulic actuators intended by the operator (demanded flow rate)."]; and
requesting an increase of engine speed … if movement of the loading apparatus is detected [see at least Ishihara para 43 "The controller 8 shown in Fig. 3 calculates command values for the engine 1…The controller 8 includes a pump demanded flow rate calculation unit 21…an engine demanded power calculation unit 26…a rotational speed calculation unit 33..."; para 46 "...the controller 8 ... 
Ishihara fails to disclose …based on the determined target hydraulic flow.  However, Kobelco teaches this limitation [see at least Kobelco para 9 "…An engine control device that controls the engine rotation speed, that is, a rotation speed setting means that sets a target rotation speed of the engine based on the hydraulic oil flow rate required for the actuator."]
As a result, Ishihara teaches a method for controlling engine speed of a drive engine of a utility vehicle having a drivable loading apparatus, comprising: providing the vehicle with a drivable loading apparatus and a hydraulic drive pump; hydraulically driving the loading apparatus; detecting a driving movement of the loading apparatus; determining a target hydraulic flow of the hydraulic drive pump of the utility vehicle based on a predicted or detected driving movement of the loading apparatus; and requesting an increase of engine speed … if movement of the loading apparatus is detected and Kobelco teaches …based on the determined target hydraulic flow.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in Ishihara to use …based on the determined target hydraulic flow as disclosed in Kobelco because of the benefit of improving responsiveness of the engine [see at least Kobelco para 8].

As per claim 18, Ishihara discloses the method, wherein the determining step comprises determining the target hydraulic flow based on a detected valve control signal for at least one hydraulic valve of the loading apparatus [see at least Ishihara para 36 "The hydraulic drive control system shown in Fig. 1 controls the driving of each hydraulic actuator 5 by first supplying the hydraulic oil discharged 

As per claim 19, Ishihara discloses the method, wherein the determining step comprises determining the target hydraulic flow based on at least one of a requested drive movement of the loading apparatus, a drive characteristic of the loading apparatus, and a requested target position of the loading apparatus [see at least Ishihara para 47 "The pump demanded flow rate calculation unit 21 is a part for executing a process of calculating the flow rate of the hydraulic pump necessary for securing the operations of the hydraulic actuators intended by the operator (demanded flow rate)."]

As per claim 20, Ishihara discloses a method for controlling engine speed of a drive engine of a utility vehicle having a drivable loading apparatus, comprising:
providing the vehicle with a drivable loading apparatus and a hydraulic drive pump [see at least Ishihara para 2 "Conventional construction machinery (hydraulic excavator, wheel loader, etc.) ;
hydraulically driving the loading apparatus [see at least Ishihara para 36 "The hydraulic drive control system shown in Fig. 1 controls the driving of each hydraulic actuator 5 by first supplying the hydraulic oil discharged by the hydraulic pump to the valve device 4 (including a plurality of control valves) and then supplying the hydraulic oil to each hydraulic actuator 5 after having the valve device 4 properly change the flow rate, direction and/or pressure of the hydraulic oil.  Each control valve in the valve device 4 is controlled by hydraulic oil which has been discharged from the pilot pump 32..."];
detecting a driving movement of the loading apparatus [see at least Ishihara para 36 "...The operation amount of each operating lever 16 can be measured by detecting the pressure of the hydraulic oil outputted from the pilot pump 32 to the valve device 4 (control valve) by use of pressure detection means such as pressure sensors 18a and 18b (see Fig. 1)""; para 37 ""...The pump information detection means 21 includes a pressure sensor 22 (pressure detection means) for measuring the pressure of the hydraulic oil discharged from the hydraulic pump 3, a flow rate sensor (flow rate detection means) for measuring the flow rate of the hydraulic oil, and an angle sensor (angle detection means) for measuring the tilting angle of the hydraulic pump 3. The pressure sensor 22, the flow rate sensor and the angle sensor output the detected values (sensor values) to the controller 8."];
determining a target hydraulic flow of the hydraulic drive pump of the utility vehicle based on a predicted or detected driving movement of the loading apparatus [see at least Ishihara para 47 "The pump demanded flow rate calculation unit 21 is a part for executing a process of calculating the flow ; 
requesting an increase of engine speed if movement of the loading apparatus is detected [see at least Ishihara para 43 "The controller 8 shown in Fig. 3 calculates command values for the engine 1…The controller 8 includes a pump demanded flow rate calculation unit 21…an engine demanded power calculation unit 26…a rotational speed calculation unit 33..."; para 46 "...the controller 8 ... calculates an appropriate target value of the rotational speed according to the torque (power), the pump displacement and the pump discharge pressure...and performs the control of the engine 1..."; para 56 "...The demanded power of the engine 1 is determined based on the demanded power of the hydraulic pump 3..."]
Ishihara fails to disclose …determining a request period of time based on the target hydraulic flow; and increasing the engine speed for a duration of the request period of time.  However, Kobelco teaches this limitation [see at least Kobelco para 17 "…a means for specifying an ideal rotation speed that will increase to the assumed rotation speed when the specific time elapses according to the allowable increase rate…"; para 18 "…assuming that the engine speed is increased to the assumed speed expected to be required during the heavy load period, the rate of increase in this speed is permissible during the heavy load period.  Since it is possible to set the rotation speed equal to or higher than the ideal rotation speed specified so as to be the allowable increase rate to be the target rotation speed at the time of sudden load..."]
As a result, Ishihara teaches a method for controlling engine speed of a drive engine of a utility vehicle having a drivable loading apparatus, comprising: providing the vehicle with a drivable loading apparatus and a hydraulic drive pump; hydraulically driving the loading apparatus; detecting a driving movement of the loading apparatus; determining a target hydraulic flow of the hydraulic drive pump of the utility vehicle based on a predicted or detected driving movement of the loading apparatus; and requesting an increase of engine speed if movement of the loading apparatus is detected and Kobelco teaches … determining a request period of time based on the target hydraulic flow; and increasing the engine speed for a duration of the request period of time.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in Ishihara to use … determining a request period of time based on the target hydraulic flow; and increasing the engine speed for a duration of the request period of time as disclosed in Kobelco because of the benefit of improving responsiveness of the engine [see at least Kobelco para 8].

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313) 446-4881.  The examiner can normally be reached on Mon - Fri 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3668